Title: From John Adams to Thomas Beall, February 1801
From: Adams, John
To: Beall, Thomas,Gantt, John Mackall

No. 62.John Adams, President of the United States To Thomas Beall of George & John M GanattFebruary 1801

You are hereby requested to convey a certain Square, parcel or lot of Ground in the City of Washington, bounded as follows—Beginning in the line of the east side of eleventh Street east, at the distance of ninety feet south of the south-west corner of Square numbered nine hundred and eighty eight—thence east eight hundred and twenty six feet, six Inches—thence south four hundred and forty feet—thence west, eight hundred and twenty six feet, six Inches—thence north, four hundred and forty feet, to the Beginning to William Thornton, Alexander White and William Cranch, Commissioners appointed under the Act of Congress, entituled “An Act for establishing the temporary and permanent seat of the Government of the United States.” To have and to hold to the said William Thornton, Alexander White and William Cranch, and their Heirs, to the use of the United–States forever.
Given under my Hand and the seal of the United–States, this day of February in the Year of our Lord One thousand eight hundred and one.
